
	
		III
		111th CONGRESS
		2d Session
		S. RES. 496
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2010
			Mr. Webb (for himself,
			 Mr. Warner, Mr.
			 Cochran, and Ms. Snowe)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating April 23, 2010, as
		  National Adopt A Library Day.
	
	
		Whereas libraries are an essential part of the communities
			 and the national system of education in the United States;
		Whereas the people of the United States benefit
			 significantly from libraries that serve as an open place for people of all ages
			 and backgrounds to make use of books and other resources that offer pathways to
			 learning, self-discovery, and the pursuit of knowledge;
		Whereas the libraries of the United States depend on the
			 generous donations and support of individuals and groups to ensure that people
			 who are unable to purchase books still have access to a wide variety of
			 resources;
		Whereas certain nonprofit organizations facilitate the
			 donation of books to schools and libraries across the United States—
			(1)to extend the
			 joys of reading to millions of people of the United States; and
			(2)to prevent used
			 books from being thrown away;
			Whereas, as of the date of agreement to this resolution,
			 the libraries of the United States have provided valuable resources to
			 individuals affected by the economic crisis by encouraging continued education
			 and job training; and
		Whereas several States that recognize the importance of
			 libraries and reading have adopted resolutions commemorating April 23 as
			 Adopt A Library Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 23, 2010, as National Adopt A Library Day;
			(2)honors the
			 organizations that facilitate donations to schools and libraries;
			(3)urges all people
			 of the United States who own unused books to donate the unused books to local
			 libraries;
			(4)strongly supports
			 children and families who take advantage of the resources provided by schools
			 and libraries; and
			(5)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
